Exhibit 10.1 EXECUTION VERSION CREDIT AGREEMENT Dated as of March 9, 2015 among IMPAX LABORATORIES, INC., as Borrower BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent and THE OTHER LENDERS PARTY HERETO BARCLAYS BANK PLC, as Lead Arranger and Joint Bookrunner, ROYAL BANK OF CANADA, as Lead Arranger and Joint Bookrunner, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lead Arranger and Joint Bookrunner, and FIFTH THIRD BANK, as Documentation Agent Table of Contents Page ARTICLE I Definitions and Accounting Terms SECTION 1.01 Defined Terms 1 SECTION 1.02 Other Interpretive Provisions 67 SECTION 1.03 Accounting Terms; Payment Dates 67 SECTION 1.04 Rounding 67 SECTION 1.05 References to Agreements, Laws, Etc. 68 SECTION 1.06 Times of Day 68 SECTION 1.07 Available Amount Transactions 68 SECTION 1.08 Pro Forma Calculations; Limited Condition Acquisitions; Ratio Compliance 68 SECTION 1.09 Currency Equivalents Generally 70 ARTICLE II The Commitments and Borrowings SECTION 2.01 Term Loan 71 SECTION 2.02 Revolving Loans 72 SECTION 2.03 Swing Line Loan 73 SECTION 2.04 Letters of Credit 76 SECTION 2.05 Conversion/Continuation 84 SECTION 2.06 Availability 85 SECTION 2.07 Prepayments 86 SECTION 2.08 Termination or Reduction of Commitments 97 SECTION 2.09 Repayment of Loans 97 SECTION 2.10 Interest 98 SECTION 2.11 Fees 98 SECTION 2.12 Computation of Interest and Fees SECTION 2.13 Evidence of Indebtedness SECTION 2.14 Payments Generally SECTION 2.15 Sharing of Payments, Etc. SECTION 2.16 Incremental Borrowings SECTION 2.17 Refinancing Amendments SECTION 2.18 Extensions of Loans SECTION 2.19 Defaulting Lenders ARTICLE III Taxes, Increased Costs Protection and Illegality SECTION 3.01 Taxes SECTION 3.02 Illegality SECTION 3.03 Inability to Determine Rates SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans SECTION 3.05 Funding Losses SECTION 3.06 Matters Applicable to All Requests for Compensation SECTION 3.07 Replacement of Lenders Under Certain Circumstances SECTION 3.08 Survival -i- Page ARTICLE IV Conditions Precedent to Borrowings SECTION 4.01 Conditions to Initial Borrowing SECTION 4.02 Conditions to All Borrowings After the Closing Date ARTICLE V Representations and Warranties SECTION 5.01 Existence, Qualification and Power; Compliance with Laws SECTION 5.02 Authorization; No Contravention SECTION 5.03 Governmental Authorization SECTION 5.04 Binding Effect SECTION 5.05 Financial Statements; No Material Adverse Effect SECTION 5.06 Litigation SECTION 5.07 Labor Matters SECTION 5.08 Ownership of Property; Liens SECTION 5.09 Environmental Matters SECTION 5.10 Taxes SECTION 5.11 ERISA Compliance SECTION 5.12 Subsidiaries SECTION 5.13 Margin Regulations; Investment Company Act SECTION 5.14 Disclosure SECTION 5.15 Intellectual Property; Licenses, Etc. SECTION 5.16 Solvency SECTION 5.17 USA PATRIOT Act, FCPA and OFAC SECTION 5.18 Collateral Documents SECTION 5.19 Use of Proceeds SECTION 5.20 Health Care Laws and Permits ARTICLE VI
